West, Associate Justice.
— We are of the opinion, under the
state of facts disclosed by the record, when taken and considered together, that the district court decided correctly in holding that E. D. Mayes was not at the time of his application entitled to letters of administration on the estate of his mother, Mary A. Mayes, deceased. If he did not actively consent to, it is certain that he knew of and acquiesced in, the appointment of appellee as administrator. He consented to it by his silence, and without objection in any form permitted the appellee to act as administrator of his mother’s estate for nearly two years.
Furthermore, the appellant, when originally appointed temporary administrator of his mother’s estate, failed to give a bond as required. He also failed then and for years afterwards to apply for letters of permanent administration.
Under the circumstances the district court ruled correctly in refusing to remove the appellee. Hart. Dig., arts. 1118 and 1122 (Probate Acts of 1840 and 1848); 1 vol. Pasch. Dig., art. 1269 and note, also art. 1274 and note (Probate Act of 1870); 2 vol. Pasch. Dig., arts. 5518-5562 et seq.; Cole v. Dial, 12 Tex., 100; R. S., arts. 1857-1877.
The judgment of the district court is affirmed.
Affirmed.
[Opinion delivered June 3, 1884]